Citation Nr: 0010368	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-10 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease, claimed as a stomach 
condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, service connection 
for the aforementioned disabilities was denied.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed before the matter of well 
groundedness is considered. 

The evidence includes discharge instructions following a VA 
medical center (VAMC) hospitalization from January 27, 1998 
to January 29, 1998 for exacerbation of PTSD.  However, a 
review of the veteran's claims folder reveals that a complete 
copy of clinical records, to include a hospital summary, are 
not associated with the claims folder.  The RO requested the 
hospital records in March 1998; however, the evidence does 
not show that a response was received from the VAMC, nor does 
the evidence show that such records are not available.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained, if 
available.  Id.  

Additionally, with respect to the veteran's PTSD claim, the 
Board notes he indicated at a March 1998 RO hearing that he 
would be submitting a statement detailing his claimed in 
services stressors.  In April 1998, the RO received a 
response from the veteran in which he detailed several 
stressors.  A statement of the case was issued in June 1998 
in which the RO does not appear to have considered the 
veteran's April 1998 statement.  The statement of the case 
indicates that, "the veteran was asked to submit a statement 
of the stressful incidents . . .  As of this date, no such 
statement has been received;" the evidence shows that such a 
statement was received two months prior to the issuance of 
the statement of the case.  Due process concerns require that 
the matter be remanded for the RO to consider the veteran's 
April 1998 statement. 

In order to fully assist the veteran in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for his stomach disability, 
tension headaches, and PTSD since January 
1998.  In particular, the RO should 
obtain a complete copy of the VAMC 
medical records associated with his 
January 1998 hospitalization for PTSD.  
The RO should then contact the sources 
and obtain copies of the related medical 
records.  If no records are available, 
the record should so indicate. 

2. Following completion of the above, the 
RO should review the claims on appeal.  
The RO is directed to consider all the 
evidence of record, to include the 
veteran's April 1998 statement and any 
additional evidence received during the 
course of this Remand.  If the claims 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).






 


- 5 -



- 4 -


